El Jijez Asociado Señob Texidob,
emitió la opinión del tribunal.
Eloy González Villalta, como elector inscrito en el muni-cipio de Mayagüez, solicitó de la Junta Insular de Elecciones de Puerto Rico que se excluyera de las listas electorales de inscripciones hechas en 1920 del municipio de Mayagüez, el nombre de Salvador Fulladosa Souffront, como elector, por no haber votado en 1924. Presentó una contra-declaración el elector del mismo municipio Tomás Ramírez Cuerda, ale-gando constarle que Fulladosa presentó excusa y la Junta Insular de Elecciones la resolvió favorablemente. La junta citada denegó la exclusión; y el peticionario González Vi-llalta, apeló de la resolución denegatoria, para ante la Corte Municipal, de Mayagüez, notificando la apelación a la Junta Insular de Elecciones, la que remitió el caso a la referida corte, que fijó día para oírlo', ordenando la notificación a las partes interesadas, y haciéndose tal notificación a Tomás Ramírez Cuerda, y a la Junta Insular de Elecciones. Se oyó el caso por la corte municipal, el 28 de julio de 1928, compareciendo el apelante Eloy González, personalmente y con su abogado, el eontra-reeusador, personalmente, y el elector- 'recusado Salvador Fulladosa Souffront, represen-tado por su abogado Emilio Forestier Gregory. Y la corte, después' de oír la prueba, declaró con lugar la recusación, y ordenó al Superintendente General de Elecciones que ex-cluyera el nombre de Fulladosa como elector. Éste presentó *169ante la Corte de Distrito de Mayagüez nna petición de cer-tiorari contra lá corte municipal ya citada y su Juez Gilberto López de Victoria; se expidió, el auto ordenando el envío de los autos originales; fué esta orden cumplimentada; ,y oído el caso por la Corte de Distrito de Mayagüez dictó ésta su sentencia, a la que se une la opinión declarando sin lugar la solicitud de certiorari. Contra esta sentencia se ha apelado ante este tribunal.
La parte apelante ha señalado cinco errores. El primero es como sigue:
“1. Cometió error la corte inferior al considerar que el recurso de apelación interpuesto por cierto Eloy González contra resolución de la Junta Insular de Elecciones negándose a borrar del Registro de electores eorrespondienté al Precinto de Electores de Mayagüez, era procedente y quedó perfeccionada con la sola notificación hecha a la Junta In'sular de Elecciones y sin haberse notificado para nada al peticionario-apelante que era la persona a quien se perjudicaba con dicha apelación.”
No existe el error que se señala/
Del récord aparece la sentencia dictada por la corte municipal. Su texto es como sigue:
“El día 28 de julio de 1928, fecha señalada por esta Corte para la vista del juicio en este caso, comparecieron el reeusador y apelante Eloy González, personalmente y asistido de su abogado Ledo. Pedro .Baigés Gómez; el elector recusado Salvador Fullado'sa S. del barrio Candelaria, del precinto electoral de’ Mayagüez, representado por su abogado Emilio Forestier Gregory, y también compareció personal mente el contra-recusador.
“La Junta Insular de Elecciones no compareció a pesar de apa-recer del récord de este caso que la misma había sido debidamente notificada.
“La Corte, luego de anunciar a late partes que se trataba de un juicio nuevo y de que podrían ofrecer y practicar toda la prueba que legal y pertinentemente correspondiente a este caso, procedió a oír la prueba ofrecida por ambas partes, el reeusador y apelante, el elector recusado y el contra-recusador, reservándose su resolución hasta el día de hoy en que declara que la Ley y los hechos están en favor del reeusador-apelante y en contra del elector recusado y por *170tanto declara con lugar dicha recusación y ordena al Superintendente General de Elecciones de Puerto Rico que inmediatamente y sin excu-sas de clase alguna proceda a excluir el nombre del elector Salvador Fulladosa S. del barrio Candelaria del Municipio de Mayagüez de las listas electorales correspondientes a dicho Municipio de Mayagüez.
“Notifíquese esta sentencia a la Hon. Junta Insular de Eleccio-nes, al Superintendente General de Elecciones de Puerto Rico, y a todas las partes que pudieran tener interés en la misma.” (Folios 13 y 14 de la transcripción.)
Del folio 14 de la transcripción aparece la diligencia de notificación a todas las partes.
El elector recusado Salvador Fulladosa, según resulta del récord, tuvo intervención en el juicio en apelación, fué oído, intervino en la prueba y fué notificado de la sentencia.
Y en lo que toca a la jurisdicción de la corte municipal, la adquirió conforme al artículo o sección 32 de la Ley Electoral, enmiendas de 1924, por la notificación de la apelación al Su-perintendente de Elecciones, que es el requisito allí exigido.
El caso de Padilla v. Corte de Paz de Maricao, 35 D.P.R. 306, que por el apelante se cita, no' es igual al que abora re-solvemos, y no es aplicable. En el caso presente el aquí ape-lante Fulladosa tuvo oportunidad para intervención en la vista, compareció en ella por su abogado, intervino en la prueba, y fué notificado de la resolución. En el caso Padilla no sucedió lo mismo.
Se sostiene como segundo error el que la corte consideró que el abora apelante babía comparecido ante la corte municipal representado^ por su abogado el Sr. Forestier, y se babía sometido a la jurisdicción, siendo así que del récord no aparece documento alguno que acredite tal comparecencia en representación del apelante.
Vista la sentencia de la corte municipal (folio 13, récord) y la notificación que de ella se bizo al abogado Sr. Forestier, como representante de Salvador Fulladosa (folio 14, récord) se bace insostenible este señalamiento de error. En un caso de certiorari, como el presente, la corte tiene como *171materia de hedió a considerar, la que aparece del return, sin que quepa que busque otros hechos, o se lance a hipótesis que no tendrían justificación.
En cuanto al tercer señalamiento de error, fúndase el apelante en que el caso de apelación de Eloy González contra la Junta Insular de Elecciones no se pudo incluir en calendario sin el previo pago de los derechos exigidos por la Ley No. 17 de 1915. Hemos visto esta Ley, y podemos preguntarnos en qué sección o artículo' de la misma se exigen tales derechos. No hay en. ella caso alguno de apelación ante las cortes municipales. Y, como con gran acierto y sano criterio, sostiene la representación del apelado, Sr. López de Victoria, exigir en estas apelaciones ante las cortes municipales el pago de derechos, sería establecer una desigualdad en favor de aquellos que apelan ante una corte de paz, y en daño de los que tienen que apelar ante una corte municipal, ya que en aquéllas no se pagan derechos de clase alguna.
El cuarto señalamiento de error aparece formulado como sigue:
“4. Cometió error la corte inferior al considerar que la Corte Municipal de Mayagüez adquirió jurisdicción sobre la materia del caso, tratándose como se trataba de una solicitud de exclusión por el fundamento de no haber votado el peticionario en las elecciones de 1924, cuyo fundamento de exclusión no está comprendido en la sec-ción 30 de la Ley Electoral vigente, tanto más cuanto el apelante ha-bía sido excusado por la Junta Insular de Elecciones por no haber votado en la's elecciones de 1924 y esa resolución que pudo ser ape-lada para ante la Corte de Distrito de 'San Juan de acuerdo con la sección 20 de la Ley Electoral vigente, adquirió el carácter de firme.5 ’
La sección 30 de la Ley Electoral da derecho a los que figuran eomo electores inscritos en un municipio, a pedir la exclusión de electores de dicho municipio si tienen razón para creer que figuran indebidamente inscritos. Entre los mo-tivos que allí se señalan para la exclusión se halla el de no *172reunir la persona las condiciones exigidas por la ley para ser elector en el municipio.
La sección 16 de la Ley de Elecciones, que se cita por el apelante, es como sigue:
“El voto será obligatorio: y toda persona inscrita como elector el día de las elecciones tendrá la obligación de votar en el precinto y colegio al cual perteneciere su inscripción en dichas elecciones; y fei dejare de hacerlo quedará privado del derecho del sufragio en las dos elecciones subsiguientes; Disponiéndose, si/i embargo, que nada de lo contenido en esta Ley se interpretará en el sentido de que cual-quier perspna quedará privada del derecho al sufragio por no haber votado en las elecciones celebradas en dos de noviembre de 1920, y todas las penas o responsabilidades que recayeren sobre cualquier persona por dicha razón quedan por la presente sin efecto.”
Esta asignación de. error tiene por base, no el- mejor derecho del posible elector a que se le incluyera en la lista, sino, como se expresa claramente por el apelante, el hecho de que la corte adquiriera jurisdicción sobre la materia del caso, por un fundamento de exclusión que se afirma no estar incluido en la sección 30 de la Ley Electoral vigente. Éste es, esencialmente, el fundamento del cuarto señalamiento de error.
El procedimiento utilizado por el apelante en este caso', es el del certiorari clásico, basado en materia de jurisdicción, o de procedimiento. La petición presenta como fundamentos los de falta de’jurisdicción en la corte municipal por falta de notificación de la apelación al ahora recurrente, falta de no-tificación del señalamiento de la vista, falta de pago de los derechos de arancel, insuficiencia de fundamentos para la ex-clusión, y carencia en el peticionario de otro remedio propio y eficaz en ley. (Páginas 2, 3 y 4 de la transcripción.) T en realidad, a esos extremos se refiere la sentencia apelada, en la que no se trata la cuestión de si el recurrente había sido, o no, debidamente excusado.
Seguramente es de lamentar que los límites estrictos del procedimiento' de certiorari, no nos permitan entrar en el estudio y resolución de otra cuestión que la de jurisdicción o *173de procedimiento. Este tribunal ba declarado qne el cer-tiorari no se ba establecido para bacer las veces de nn re-curso de apelación o de error, (Hernández v. Corte dé Distrito, 17 D.P.R. 524, citando las decisiones en los casos Hortensia Arribas v. Pedro Mirandés y Corte de Distrito, y Barreras y otros v. Aldrey, Juez de Distrito) y qne, “los autos de certiorari no pueden servir para revisar las senten-cias en el fondo, sino para determinar si ban sido dictadas dentro de las reglas que determinan la competencia de los jueces y si los procedimientos que la ley establece ban sido o no cumplidos.” Axtmayer et al. v. Aldrey, 14 D.P.R. 647, citado con aprobación en Delgado et al. v. Soto Nussa, Juez, en 18 D.P.R. 319, y en López v. Córdova Dávila, 18 D.P.R. 1.
En consecuencia, la sentencia se ajusta a los beebos y a la ley; y con esto decidimos en cuanto al quinto señalamiento de error.

La sentencia apelada debe ser confirmada.